412 F.2d 854
Mrs. Beatrice B. JONES, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, United States of America.
No. 17636.
United States Court of Appeals Third Circuit.
Argued June 2, 1969.
Decided June 13, 1969.

W. J. Krencewicz, Shenandoah, Pa., for appellant.
Joseph R. Ritchie, Jr., Asst. U. S. Atty., Philadelphia, Pa. (Drew J. T. O'Keefe, U. S. Atty., on the brief), for appellee.
Before KALODNER, VAN DUSEN and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This appeal is from a summary judgment entered by the District Court in favor of the defendant in an action brought pursuant to § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), to review a final decision of the Secretary of Health, Education and Welfare denying the plaintiff Old Age Insurance benefits under § 202(a) of the Act, 42 U.S.C. § 402(a).


2
Section 405(g) provides in relevant part that "The findings of the Secretary as to any fact, if supported by substantial evidence, shall be conclusive * * *", in any action to review a final decision of the Secretary made after a hearing.


3
On review of the record we are most reluctantly compelled to the conclusion that we cannot say that the record fails to afford substantial evidence to support the Secretary's finding that the plaintiff was not a fully insured individual.


4
For the reasons stated, the judgment of the District Court will be affirmed.